MEMORANDUM **
Petitioner Bhupinder Singh seeks review of the decision by the Board of Immigration Appeals (“BIA”) affirming *906without opinion the decision of the immigration judge. On the basis of an adverse credibility finding, the immigration judge denied Singh’s applications for asylum, withholding of deportation, and protection under the Convention Against Torture.
Adverse credibility findings are reviewed under the deferential substantial evidence standard and will be upheld unless the evidence compels a contrary result. Tawadrus v. Ashcroft, 364 F.3d 1099, 1102 (9th Cir.2004). Where the BIA affirms the decision of the immigration judge without opinion, the court treats the immigration judge’s decision as the final agency determination. Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003).
Singh’s testimony at the hearing contained numerous inconsistencies concerning his name, birth, religious practices, and entry into the United States: Because the evidence does not compel a contrary result, the decision of the immigration judge was supported by substantial evidence.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.